858 A.2d 58 (2004)
In re NOMINATION PAPER of Ralph NADER and Peter Miguel Camejo as Candidates of an Independent Political Body for President and Vice President in the General Election of November 2, 2004
Linda S. Serody, Roderick J. Sweets, Ronald Bergman, Richard Trinclisti, Terry Trinclisti, Bernie Cohen-Scott, Donald G. Brown and Julia A. O'Connell, Objectors
Appeal of Ralph Nader and Peter Miguel Camejo, and their Independent Electors.
Supreme Court of Pennsylvania.
Submitted September 10, 2004.
Decided September 20, 2004.
Samuel C. Stretton, West Chester, for Peter Miguel Camejo and Ralph Nader, appellants
Christopher K. Walters, Philadelphia, Daniel I. Booker, Pittsburgh, Ira Steven Lefton, Philadelphia, for Linda S. Serody.
Jeremy David Feinstein, Pittsburgh, Milind Madhukar Shah, Philadelphia, for Roderick J. Sweets.
Efrem M. Grail, Pittsburgh, for Ronald Bergman, appellee.
Cynthia E. Kernick, Pittsburgh, for Richard Trinclisti.
Brian Anthony Gordon, Gregory M. Harvey, Philadelphia, for Julia A. O'Connell.
Louis Lawrence Boyle, for Bureau of Commissions, Elections and Legislation.
Before: CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 20th day of September, 2004, the Order of the Commonwealth Court dated August 30, 2004 is REVERSED and VACATED, and the matter is REMANDED on an expedited basis for hearings on the Petition to Set Aside the Nomination Papers of Ralph Nader and Peter Miguel Camejo.
The Petition for Review of the Denial of a Request for a Stay and Supersedeas is dismissed as moot.
Opinion to follow.